DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection, using the same references.
On page 6, Applicant discusses the status of the claims and the previous 112 rejections.  In response, the Examiner notes that the amendments made by Applicant have resulted in the withdrawal of the previous 112 rejections.
On pages 6-7, Applicant argues against the previous 103 prior art rejection.  Applicant summarizes the claimed invention and then shows the features of the claimed invention in figures.  The Examiner does not that the second figure demonstrates a certain point bonding where the materials in question appear to be pinched together.  This feature is not specifically claimed, only the process of using certain bonding techniques, which the Examiner maintains is disclosed in the prior art references.  Applicant argues that Bruss does not disclose that each half membrane is prepared by attaching the support member to the membrane such that they are attached to face each other.  Here, the Examiner notes that Bruss does disclose many of the claim features put forth in independent Claim 6, such as “a first support member made of a first flexible material to a first membrane to prepare a first half membrane” and “a second support member made of a second flexible material to a membrane to prepare a second half membrane”, (Filter Layer 17 on Outer Layer 13 and 14, See Figure 2, and See paragraph [0027], [0026] & [0014]; The outer fluid-permeable layer is made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene.   Examiner interprets the outer fluid-permeable layer on one side of the inner layer to be the support member).  Here, the Examiner takes the position that the outer layers 13 & 14 each make up a first and second support member over which a membrane 17 is applied, and the outer layers 13 & 14 each face each other on their inner sides.  Now, the Examiner indicates it is not clear if there are one or two membranes 17 on each of the outer layers 13 & 14, so now turns to previous secondary reference Shimizu which discloses either configuration, (Filtering Membranes 52 on either side of supporting member, See Figure 1, and See column 4, lines 24-42), and the Examiner also uses Shimizu to demonstrate the claimed “step (c) of forming a plurality of point bonding portions on the first and second outer surfaces of the pair of membranes by pressing and bonding at a predetermined point, wherein a method of the bonding uses one selected from the group consisting of rivets, sawing, ultrasonic waves and heat lamination”, (See Figure 18, and See column 7, lines 20-25, lines 36-58, Shimizu; Examiner interprets that the membrane is fused at discrete points as indicated in one pattern shown in Figure 18).  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On page 9, Applicant also argues that because Bruss does not disclose “bonding by a heat lamination method” as claimed, and Shimizu was originally used to disclose this limitation, that the combination does not disclose that a flow path is formed as claimed.  The Examiner however notes that both references disclose a flow path between each of the claimed members, (See paragraph [0026], Bruss; “layers 13 & 14 for conducting filtrate into the inner layer 12”; Examiner notes that filter membrane 17 inherently must “filter” unfiltered water to turn into “filtrate”; and See column 4, 42-50, column 8, lines 26-35, Shimizu).  In addition, Applicant argues that during the bonding as claimed, a “protrusion is formed” between each of the plurality of point bonding portions, and in the protrusion, the flow path is formed.  The Examiner notes here that no protrusion is explicitly claimed, so the references do not need to disclose such a protrusion with said flow path.
Thus, the Examiner applies the previous combination of references to the current set of claims.
Claim Interpretation
The Examiner relies upon paragraph [0055] of the instant Specification and Figure 3 of the Drawings to provide the support for Applicant’s claim amendments for two (a pair) of membranes and two (plural) support members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 & 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Bruss, (US 2008/0000827), as evidenced by “Polypropylene”, (Wikipedia, “Polypropylene”, https://en.wikipedia.org/wiki/Polypropylene, obtained from Web on February 24, 2022, 18 total pages), in view of Shimizu, (US 5,651,888)
Claims 6 & 7 are directed to a method of manufacturing a bendable flexible flat membrane module, a method of making type invention group.
Regarding Claims 6 & 7, Bruss discloses a method of manufacturing a bendable flexible flat membrane module that enables a flow of filtered water that has been filtered or washing water for backwashing, (See Abstract, See paragraph [0001] & [0014]; The layers are made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene), the method comprising: 
a step (a) of attaching a first support member made of a first flexible material to a first membrane to prepare a first half membrane, (Filter Layer 17 on Outer Layer 13, See Figure 2, and See paragraph [0027], [0026] & [0014]; The outer fluid-permeable layer is made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene.   Examiner interprets the outer fluid-permeable layer on one side of the inner layer to be the support member);
a step (a-1) of attaching a second support member made of a second flexible material to a second membrane to prepare a second half membrane, (Filter Layer 17 on Outer Layer 14, See Figure 2, and See paragraph [0027], [0026] & [0014]; The outer fluid-permeable layer is made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene.   Examiner interprets the outer fluid-permeable layer on one side of the inner layer to be the support member);
a step (b) of attaching the first and second half membranes to prepare a pair of membranes having a first outer surface and second outer surface, the first support member and the second support member faces to each other, (See paragraph [0026] & [0031]); and
wherein, by the bonding, a flow path is formed
between the first support member and the first membrane, (See paragraph [0026]; “layers 13 & 14 for conducting filtrate into the inner layer 12”; Examiner notes that filter membrane 17 inherently must “filter” unfiltered water to turn into “filtrate”),
between the second support member and the second membrane, (See paragraph [0026]; “layers 13 & 14 for conducting filtrate into the inner layer 12”; Examiner notes that filter membrane 17 inherently must “filter” unfiltered water to turn into “filtrate”).
Bruss does not explicitly disclose: 
a second membrane, or
step (c) of forming a plurality of point bonding portions on the first and second outer surfaces of the pair of membranes by pressing and bonding at a predetermined point, wherein a method of the bonding uses one selected from the group consisting of rivets, sawing, ultrasonic waves and heat lamination, or
the flow path being formed between each of the plurality of point bonding porrtions.
However, Bruss does suggest using a step of forming a plurality of point bonding portions by pressing and bonding at a predetermined point, (See paragraph [0016]), and that a flow path is formed within the membrane module, (See paragraph [0019] & [0031], Bruss).
Shimizu discloses a method of manufacturing a membrane module with step (c) of forming a plurality of point bonding portions on the first and second outer surfaces of the pair of membranes by pressing and bonding at a predetermined point, wherein a method of the bonding uses one selected from the group consisting of rivets, sawing, ultrasonic waves and heat lamination, (See Figure 18, and See column 7, lines 20-25, lines 36-58, Shimizu; Examiner interprets that the membrane is fused at discrete points as indicated in one pattern shown in Figure 18), a flow path is formed between each of the plurality of point bonding portions, (See column 4, 42-50, column 8, lines 26-35, Shimizu), and a second membrane on an opposing side of a first membrane, (Filtering Membranes 52 on either side of supporting member, See Figure 1, and See column 4, lines 24-34, and See column 7, lines 4-26, Shimizu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bruss by incorporating a second membrane and step (c) of forming a plurality of point bonding portions on the first and second outer surfaces of the pair of membranes by pressing and bonding at a predetermined point, wherein a method of the bonding uses one selected from the group consisting of rivets, sawing, ultrasonic waves and heat lamination and a flow path is formed between each of the plurality of point bonding portions as in Shimizu in order to provide “substantial bonding strength between the filtering membrane and the corresponding membrane-supporting plate”, in which “bonding strength is reinforced by the effect of local fusion applied onto plural…fusible domains”, (See column 2, lines 33-39, Shimizu), and provides “an effective filtration area…free of the main and subordinate fusible domains” and “Thus, the entire filtration area within the sealed border is capable of maximum filtration capability without interference from the main and subordinate fusible domains”, (See column 8, lines 29-35, Shimizu).
Additional Disclosures Included:
Claim 7: The method of claim 6, wherein, in the step (a), the first support member is bonded to the first membrane by a heat lamination method, (See paragraphs [0016] & [0019], Bruss; and See column 7, lines 20-25, lines 36-58, Shimizu).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779